Citation Nr: 1641651	
Decision Date: 10/27/16    Archive Date: 11/08/16

DOCKET NO.  12-17 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a compensable evaluation for service-connected right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jesse W. Lemon, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1976 to July 1980.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.


REMAND

The Veteran is seeking a compensable evaluation for his service-connected right ear hearing loss.

The Veteran was afforded VA examinations in July 2014 and May 2016.  In each, the VA examiner stated that the degree of right ear hearing loss could not be properly verified or measured due to the Veteran's inconsistent responses.  The July 2014 examiner specifically stated that the Veteran was "unwilling or unable to provide valid behavioral responses."  In correspondence received in August 2014, the Veteran asserted that he attempted to comply with examination instructions in good faith and that his right ear hearing loss caused him significant social and occupational problems.  The May 2016 examiner identified difficulties in obtaining valid right ear audiological readings; however, the examiner was able to obtain valid left ear audiological readings.  The May 2016 examiner did not explain the reasons or circumstances behind this discrepancy.  Thus, the examinations are inadequate.  

In his August 2016 appellate brief, the Veteran indicated that his service-connected right ear hearing loss had worsened since the last examination that produced reliable findings in January 2012.  

Under these circumstances, the RO must schedule the Veteran for an updated audiological examination.  38 C.F.R. § 3.159 (c)(4)(i) (2015); see Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding that a Veteran is entitled to a new 

examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination).  However, the duty to assist is a two-way street.  If the Veteran wishes help, he must comply with directions and permit a proper audiological evaluation to be conducted.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

On remand, the RO must attempt to obtain and associate all VA treatment records regarding the Veteran dated since August 2016 with the claims file.  38 C.F.R. § 3.159 (2015).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of the Veteran's response, the RO must attempt to obtain and associate VA treatment records regarding the Veteran dated since August 2016 with the claims file.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable 

efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  Thereafter, the Veteran must be afforded an appropriate examination to determine the severity of his service-connected right ear hearing loss.  The electronic claims file must be made available to the examiner.  All pertinent symptomatology and findings must be reported in detail. Any indicated diagnostic tests and studies, to include an audiogram, must be accomplished.  Specifically, the results of the audiological evaluation must state, in numbers, the findings of pure tone decibel loss at 1000, 2000, 3000, and 4000 Hertz, provide the pure tone threshold average, and must also state the results of the word recognition test, in percentages, using the Maryland CNC test.  If the Veteran is unable or unwilling to perform, or if the results are not accurate or verifiable, the examiner must provide an explanation.  The examiner must consider and describe the functional effects of the Veteran's right ear hearing loss, to include the effects of the Veteran's right ear hearing loss on his occupation, in the examination report.  The examiner must comment on the findings of the July 2014 and May 2016 examination reports, including reports of inability or unwillingness to accurately perform the tests and if possible why the left 

ear findings were reportable while the right ear findings were not. 

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable. 

4.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

5.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the issue of entitlement to an initial compensable evaluation for right ear hearing loss must be readjudicated.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




